The plaintiff in error, Presley Hopper, and his brother Oscar Hopper were jointly informed against for the theft of a certain steer, the property of J.M. Duke. A severance was demanded and upon his separate trial Presley Hopper was convicted and his punishment fixed at five years imprisonment in the penitentiary. From the judgment rendered on the verdict he has appealed.
No brief has been filed and when the case was called for final submission no appearance was made on behalf of the plaintiff in error, whereupon the case was submitted on the merits.
It appears from the evidence that J.M. Duke missed two or three steers from his range and in making a search for them found one steer not far from where two steers had been butchered in a thicket in or near the defendant's pasture. The steer in question was a two-year-old dun colored steer and it appeared that one of the animals butchered in the pasture was dun colored. *Page 328 
Several witnesses testified to seeing the defendants driving steers near the pasture, one of which answered the description of the alleged stolen steer.
As a witness in his own behalf Presley Hopper testified that at that time he was in the butcher business with his nephew at Quinton; that his nephew bought a bunch of cattle about that time; that they butchered a couple of the animals in their pasture. That the last one they butchered in the pasture was a Jersey colored cow that he had brought in from the Black Gum Flats up in the Sans-Bois mountains; that he sold and delivered this beef to Tom Alexander without bringing it to his butcher shop. That when he started away from the pasture with the beef, the hide fell off of the hack into the mud and he could not put it back without ruining the meat so he left it there and for that reason he did not bring the hide to Quinton. That this cow had strayed and was gone a year before he found her on the Black Gum Flats.
Where the testimony is conflicting, the credibility of witnesses and the weight to be given their testimony is a matter for the jury to determine. In the case before us there is competent evidence tending to support every material averment in the information and in our judgment the evidence amply sustains the verdict of the jury. Finding no error in the record the judgment appealed from is affirmed. *Page 329